PER CURIAM.
As ground for a rehearing the case of State v. Pinellas County, 143 Fla. 557, 197 So. 127, is particularly pressed upon us. In that case the bonds to be refunded had “deferred interest coupons”, which were not provided for in the new series about to be validated. It is true the court held the deferred interest coupons would not thereafter be collectible, but the reason given is not that they were originally and totally void, but that the bonds which bore them had been duly called under a provision for calling them “at par and the accrued interest at the rate then prevailing as en-*1020forcible and collectible.” No part of the deferred interest was payable on the call, as in our case. We remain convinced that our conclusion is according to law and justice.
Petition for rehearing denied.